Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     Detailed Action

    Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1-7, 9-11, 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Motoki (JP2020-149156).

     With respect to claim 1, Motoki teaches a data processing apparatus  (see figure 1) carrying out a computation of a neural network having a plurality of layers (1-4),  the apparatus comprising: a processing unit as described in para. 40, including a plurality of processors configured for sequential pipeline block processing via surface blocks described at para. 44. Motoki teaches the blocks are part of a feature plane (see para. 40, lines 1-5).  Motoki teaches a control unit 104 determining a calculation order of the blocks on the basis of the structure of the neural network and to send a command 105 to control the order of processing.  Note, Motoki teaches  the order of processing is in accordance with the property size of the blocks as set forth in para. 41. 

    With respect to claim 2, Motoki teaches  a command signal 105 for indicating the blocks that receive processing, as determined by the size of the block as set forth in para. 41. 

    With respect to claim 3, Motoki teaches specific control parameter 105 as a command parameter, see para. 41, for directing processing units  to process the blocks with varying compression schemes.

     With respect to claim 4, Motoki teaches the processing paramener includes information for the  layer in  which contains the block which is processed via layers 1-4 as set forth in para. 39.

     With respect to claim 5, Motoki teaches the plurality of processor which has a corresponding buffer (storage 103) capable of holding two or more commands, control signals 1 and 2, see para. 70.

     With respect to claim 6, Motoki teaches processing all blocks having the same features as performed together, paragraphs 40-41.

     With respect to claims 7 and 9, Motoki teaches blocks of different features are not processed(compressed)  together hence they are processed asynchronously, see paragraphs 40 and 41.

        With respect to claim 10, Motoki teaches  a buffer  103 that stores  data between  both sets of processors,  (control processor 101 and control processor 102) first and second processors.
     With respect to claim 11, Motoki teaches  a neural network (described in para. 65) having a plurality of layers 1-4, see para. 39. 

     With respect to claim 13, Motoki teaches prioritizing the processing order with respect to size  of the blocks as specified at para. 41.

    With respect to claim 14, Motoki teaches wherein the processing unit compressor 101 and second processing unit compressor 102 provide calculations for each of blocks, specified at para. 40, as claimed.  Motoki teaches the first processing unit calculate data  within the feature plane based on the division of the layer into blocks, see paras. 40 and 41 as well as the second processing unit 102  performing processing using the neural network on a second structure which has different features from the first. See paragraphs 40 and 41.

    With respect to claim 16, Motoki teaches  a first and second processing units, wherein the second processing unit 102 sequentially calculates data of each block.        Motoki teaches at para. 40 that  by repeating process steps 201 to 203, the processing corresponding to each of  the feature surface blocks is sequentially realized. 
Motoki teaches a second processing unit (compressor 102) including processors for processing different blocks, see para. 40. Motoki teaches a control unit 104 is configured to switch to send a command parameter 105 to the processing unit 102 as part of the neural network operation. 

     With respect to claim 17, Motoki teaches  a neural network, see para. 39 with a plurality of layers, see para. 24, the method comprising performing a pipeline processing to calculate data of each block (feature surface blocks, see para. 40) with a plurality of processors (plurality of processing units described at para. 40, lines 1-7).
  Motoki teaches a control unit 104 determining a calculation order of the blocks on the basis of the structure of the neural network and to send a command 105 to control the order of processing.  Note, Motoki teaches  the order of processing is in accordance with the property size of the blocks as set forth in para. 41. 

  Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim(s) 8, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoki in view of the Well Known Prior Art.

    With respect to claim 8, Motoki teaches  the generation of at least two commands to the processors.
      While the specific apparatus used to perform the transmission is not discussed, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute   a bus or other connectors well known in the art, for transmitting the command signal to the processing units (processor) for performing the compression and other processing functions. 

 With respect to claim 12, while Motoki teaches neural networks, the references does not teach CNN is the type of network being used.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the neural network discussed by Motoki, with a CNN type of neural network for the purpose of processing the different blocks within each layer as taught by Motoki. 

     With respect to claim 15, while Motoki does not show the first structure being input to the second structure, the limitation would have been contemplated by the one of ordinary skill in the art  when designing the neural network.  It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, 
to use a hidden layer in a way that the output of one structure is fed as the input of a second layer within the hidden layer for processing the layers in blocks as is performed by Motoki.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664